               Case 1:17-cv-01047-ESH Document 68-17 Filed 06/03/19 Page 1 of 4




               Mernorandurn

               To:   ChuckLoveless
               From: Brad Woodhouse
               Rer AUFC/AFSCME Relationship
               Date: November L6,2Ot6

               Thank you Chuck for taking the time to work on the rapprochement between
               Americans United for Change and AFSCME. Below is a very long chronolory of
               events from the beginning of the o'Keefe spying operation through the end of the
               election. I provide it all to you because taken together it helps contextualize what
               went on here including the fact that one delusional, attention seeking and dishonest
               individual, Scott Foval, provided all of the fodder for 0'Keefe's operation.

               Notiflcation Issne

               l{   as we suspect, thething that led to President Saunders souring on AUFC is the
               issue of notification, then the most important part of the chronology for purposes   of
               your conversation with him begins on Friday, october 14e. It was midafternoon
               on that day that we becarne aware that we had been the victims of a massive and
               months Iong spying operation by ]ames O'Keefe who has been convicted and
               successfully sued for his illegal tactics in the past.

               At that moment we were in shock and immediately began a rapid response legal
               operation to prevent the publication of these videos by Sinclair broadcasting which
               had been provided the raw footage by O'Keefe, Our focus on Friday night and
               throughout the weekend was on cnnvincing Sinclair that there would be legal
               repercussions if they ran stories based on this illegal spying operation with the hope
               that this would dissuade O'Keefe from moving forw:ard with this proiect or at least
               dissuade other oudets from reporting on these videos if we could point to Sinclair
               pulling the plug on their own reporting. It's important to note here that:

                         Notification was premature because we didn't yet know exactly what we
                        were dealing with,
                        We were in a weekend long legal baftle with Sinclair - it was all we were
                        doing at the time.
                        That we were asked by the Clinton Campaign not to strike preemptively
                        against O'Keefe for fear of ginning up something that we were trying to kill.
                        We were similarly asked by the campaign to not discuss with others the
                        O'Keefe operation as we w€re trying to kill it.
                        our top priority was protecting the campaign and HRC from any lallout since
                        the stakes for her were the highest.
                        We were successful in twice postponing (and eventually killing) Sinclair
                        stories and each time delaying O'Keefe's own release of the videos.




                                                                    A a nxHtgul u'
                                                                    Depo
                                                                                           L
CONFIDENTIAL                                                                                             DP 000s682
                                                                     outJ         *rrr-D-(
                                                                        wirw.DEPoBooK'cN
               Case 1:17-cv-01047-ESH Document 68-17 Filed 06/03/19 Page 2 of 4




                      We were Lrlindsided when O'Keefe, who we thought would wait on Sinclair or
                      another outlet to report on his videos firsf posted his first video on Monday,
                      October 17'r'out of frlrstration with the Sinclair postponements.
                      Within in an hour or so of the first video going online, and as I rvas hanging
                      up a call with the campaign regarding our response, I took a eall from Scott
                      where I described in derail what we knew to that point, what our response
                      had been, our coordination with the campaign and how we had been
                      blindsided by this whole thing. I can't speak to who Scott read inro our
                      conversation nr when he did it * but there was a convel'sarion with AFSCME
                      within an hour or so of the first video coming online initiated by them"

               I hope that and the chronology below helps explain why our notification of all of this
               wasn't better or timelier. We were consurned with investigating what had
               happened to us and fighting a legalbattle to limit Ehe exposure of these videos and
               the harm they could cause. Notification wasn't on our minds [though in Lee's case it
               should have been and for that failure I apologize and take all the necessary blameJ,
               survival was.

               General Talking P,,oints

               various Democratic groups, including AU FC, were THE vIcTIMs, of a massive and
               illegal sp1nng operation by James O'Keefe who has a horrible reputation for illegal
               stings which gather video that is distorted, dishonest and selectively edited.

               O'Keefe was convjcted in connection witl atternpting such a scheme against former
               U.S. Senator Mary Landrieu and he was successfully sued for illegal tactics in
               connection with his later discredited sting cf Acorn. In that case O'Keefe had tr: pay
               $100,000 in damages.

               o'Keefe is the perpetrator in this instance, concocting a spying scheme that would
               make the Watergate burglars blush. His team created elaborate false eovers and
               false identities generating email addresses, phone numbers, business cards, elc, to
               infiltrate these groups and to film video that was selectively edited to create
               dishonest and false impressions - exacLly what O'Keefe is known for.

               AUFC was a minor target in this scheme - O'Keefe was after the DNC and the
               campaign * and AU got ensnared because a vulnerable, delusional individual named
               Scott Foval bragged about doing unethical and/or illegal campaign tactics on hidden
               c.amera and later received a small, temporary contractwith AUFC to do social
               Securiff work.

               scott we believe was suffering from delusions of grandeur or was craving
               acceptance and attention from the people he was talking to. He hragged about
               things in the videos that it has been proven that he had no involvement ix. Without
               Foval's dishonest hraggadocio o'Keefe would have never had anything to publish.




CONFID€NTIAI                                                                                            DP_0005683
                   Case 1:17-cv-01047-ESH Document 68-17 Filed 06/03/19 Page 3 of 4




                   AUFC did nothing wrong * we were the victims - and if our supporters abandon us it
                   allows a terrorist like O'Keefe to win and become stronger - and if that happens it's
                   just a matter of time before more progressives fall prey to his operatiort.

                   Looking back on it now, don't we regret allowing O'Keefe to take out Acorn withaut
                   a fight? His operation there, which was later successfully sued for his tactics, didn't
                   only end an organization thar had done good work, it pushed forward the myth
                   propagated by the right that Democrats are engaged in a massive voter fraud
                   operation.

                   AUfC has a nearly dozen year track record of exemplary work on behalf of
                   progressive causes and candidates and James O'Keefe's dishonest and fraudulent
                   operation can't be allowed to bring that vital work to an end.

               AUFf/AFSfME Talklng Points

               AUFC and.AFSCME have nearly dozen year praductive      relationship. AUFC has
               worked to support large progressive issues which AFSCME has an interest in like
               protecting Social Security and passing health reform and issues of mnre direct
               interest like the Employee Free Choice Act.

               AUFC's   work on the agenda of the Democratic leadership's has also won AFSCME
               significant praise on the Hill. Often over the years AUFC has run campaigns on
               issues like the minimum wage, ACA enrollment and restoring UI where AFSCME has
               been front and center at events with Congressional Leadership put on by AUFC or
               has gotten the credit for AUFC's work because o{AFSCME financial support for our
               efforts.

               In fact, as Chair, Lee Saunders has been front and center as the master of ceremonies
               at numerous €vents we have put on that included members of Congress,
               Congressional Leaders and members of the Obama Administration.

               fust this past year, AUFC's wcrk in the states on the Supreme Court issue, while
               unsuccessful because of GOP obstruction, r'eceived praise frorn the White House and
               the Hill and it is widely recognized that those efforts were supported by AFSCME.

               AUFC   in 2017 plans to deploy peopl* in the states and to convene groups in DC to
               strongly and strategically oppose Donald Trump and the GOP's efforts to unravel all
               that progressives have achieved over the years.

               While this experience is so much worse, the period we are in now has parallels to
               2004/2005 when Kerry lost but we came together to stop Bush from prirratizing
               Social Security. Out of that efforl, we came together to appose the Bush agenda for
               the rest of his term, to expose greed, corruption and the mismanagement of the
               government We went on to win the midterms in 2006 and fr,Vo eonsecutive
               presidential elections. AUFC wants to again lead the lights here and in the states -




CONFIDENTIAL                                                                                                 DP 00$5684
                 Case 1:17-cv-01047-ESH Document 68-17 Filed 06/03/19 Page 4 of 4




                 aa#r&8ee*6&rrdff*tddfmll&,                  singTl$mp $upramr:frlrtr&,.s$resflrrfi
                 a ndonel &ht ro rnnor* lalrr - *rtr defand uur'valum and pfi,orities as pre$rsdre$
                 and holds$l€lireagffithc comfngcorruervatise assaulton pragraJrrs r*'irich are
                 vrtel to tre American people.

                 -qrnelfic*-qk

                 ftrq,               Wl *nt*a,aek&t&,tg[v06{**sforol*r$nitlrre rar*no$p
                 AF$CME in a  ilmetlnr ilt*tril.cr f,horrt he O-Xeefe operadun. lf furgiveness is granted,
                 we rcryectfu lly reqrmst the fsllowiug

                 F$tASSf,il{* ts rest$re   b thegrratedf sffiantposeihleits prlcr ffnaneial *rrp, ortf*r
                 orrr wsrlc

                 At e ffiffimml tve would a*k fur a gr*nt ia lanusry hf SZ S0,Sm so we are in a
                 $offikh t{r #&.fi*ff *of,k, m l$rlerq$s AFSCME'g Srant"inttu suFnon korn o&er Ske-
                 miild*d,Sbtps rietl m:*ntn trtoti,.gh srilf' gstfiorfrattce eddlsonal flnaneial $Wport
                 thraughout theyear.

                 Fsr Fresident Saunders ho, at leart trycraritp reseind the letter resignlng foom
                 *XJfC's board atid redgning as ffiair- fi fres&il $aundera still wants to liave the
                 Chalmmitrp.aritkefuFard emtrrdy gtv* rm* r'lun* ts p#a.traari$on in gam &at
                 l* smoo&.ard ts ryfmved by &s hofrrd ktsr,S{s $e*ror ocr:ly nm* whtch"could
                 tnclude his s$Pt8ping'to a dsignee fus AS$Cndfi Uk€ $cffi Frey.

                 Msetwi& Preeident Brad Woudhouse to dlscuss        tbese matteru   fufiher and AUFOs
                 dansfurthefuhxr.




t36ilffiffi*At                                                                                               ET
